1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12
     CALIFORNIA VALLEY MIWOK TRIBE,       No. 2:16-cv-01345 WBS CKD
13   a federally-recognized Indian
     tribe, THE GENERAL COUNCIL,          No. 1:19-cv-00242 DAD SAB
14   SILVIA BURLEY, RASHEL REZNOR;
     ANJELICA PAULK; and TRISTIAN
15   WALLACE,
16               Plaintiffs,
17        v.                              ORDER
18   RYAN ZINKE, in his official
     capacity as U.S. Secretary of
19   Interior; MICHAEL BLACK, in
     his official capacity as
20   Acting Assistant Secretary of
     Interior-Indian Affairs;
21   WELDON LOUDERMILK, in his
     official capacity as Director
22   of the Bureau of Indian
     Affairs,
23
                Defendants,
24

25   IN RE $323,647.60 IN FUNDS
     BELONGING TO THE CALIFORNIA
26   VALLEY MIWOK TRIBE,
27
                               ----oo0oo----
28
                                      1
1              The court has received the Notice of Related Cases

2    concerning the above-captioned cases filed on March 8, 2019.    See

3    Local Rule 123.   The court, however, has determined that the

4    assignment of the matters to the same judge is not likely to

5    effect a substantial saving of judicial effort, and therefore

6    declines to relate or reassign the cases at this time.   This

7    Order is issued for informational purposes only and shall have no

8    effect on the status of the cases, including any previous Related

9    (or Non-Related) Case Order of this court.

10             IT IS SO ORDERED.

11   Dated:   March 13, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
